Citation Nr: 1827071	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression, due to military sexual trauma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a March 2014 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran testified at a Board hearing.  The transcript is of record.


FINDING OF FACT

The Veteran's PTSD is related to military sexual trauma during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(5), 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special rules with regard to claims for entitlement to service connection for PTSD claimed as a result of in-service personal assaults.  38 C.F.R. § 3.304 (f)(5).  These rules allow for evidence from sources other than a veteran's service records to corroborate a stressor.  See id.  They also provide that evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges PTSD due to a military sexual trauma that occurred during basic training.  The Veteran testified that he was assigned to a special reading group during basic training so his group was separated from the rest of the platoon.  According to the Veteran the soldiers had the opportunity to go to the PX on a Saturday; however, the Veteran chose to stay behind to write a letter and the sexual assault occurred during that time.

The medical evidence of record establishes that the Veteran has a current diagnosis of PTSD with major depressive disorder and alcohol use disorder.  See Disability Benefits Questionnaire (DBQ), February 2018.  

The Veteran's military records and service treatment records do not contain any complaints of a sexual assault.  However due to the sensitive nature of such assaults, they are typically not reported.  Therefore, alternative evidence such as an after-the-fact medical opinion can serve as credible supporting evidence.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).

The Board finds that the evidence establishes that the sexual trauma occurred during active service.  The Veteran attended a psychological evaluation with Dr. E.R.C. in February 2018.  During the evaluation, the Veteran reported that after the sexual assault occurred he began using drugs and alcohol as a means of self-medicating and felt betrayed by the military.  Dr. E.R.C. noted that the Veteran suffers from chronic sleep problems, nightmares, and feelings of powerlessness, shame, embarrassment, and helplessness.  Dr. E.R.C. opined that it is more likely than not that the vast change in the Veteran's behavior during and after his active service time is due to military sexual trauma.  Dr. E.R.C. reported that the Veteran's sexual assault altered his personality development and left him significantly depressed and concluded that the Veteran's PTSD with major depressive disorder and alcohol use disorder is secondary to military sexual trauma.  See DBQ, February 2018.   

Accordingly, the Board finds the medical and opinion evidence establishes a link between the Veteran's current PTSD with major depressive disorder and alcohol use disorder and his in-service stressor.  Dr. E.R.C. found the Veteran's change of behavior occurred due to the sexual trauma that transpired during active service and his current diagnosis of PTSD with major depressive disorder and alcohol use disorder is secondary to that sexual trauma.  The Veteran's post-service medical records reveal that the Veteran receives treatment through individual and group counseling for his military sexual trauma as well as treatment for alcohol abuse.  In addition, the Veteran's military personnel record confirms that the Veteran was assigned to a special reading group during basic training.  Therefore, the Board finds the Veteran's statements and Dr. E.R.C.'s findings and opinion credible and consistent with the evidence of record. 

For these reasons, the Board finds a grant of service connection is warranted.


ORDER

Entitlement to service connection for PTSD with major depressive disorder and alcohol use disorder due to military sexual trauma is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


